               Case 1:16-cr-00640-BMC Document 706 Filed 05/16/19 Page 1 of 1 PageID #: 9987


                                                     230 PARK AVENUE, SUITE 440
    DUNCAN P. LEVIN                                  NEW YORK, NEW YORK 10169
 DIRECT DIAL: 646-445-7825
DLEVIN@TUCKERLEVIN.COM
                                                             212-330-7626
                                                       FACSIMILE: 212-422-3305



                                                           May 16, 2019


               ELECTRONICALLY FILED

               Hon Brian M. Cogan
               United States District Court
               Eastern District of New York
               225 Cadman Plaza East
               Brooklyn, NY 11201

                                                              Re:     United States v. Mark Nordlicht, et al.,
                                                                      16-Cr.-640 (BMC)

               Dear Judge Cogan:

                       Mark Nordlicht writes to join Mr. Levy’s letter (Docket Entry No. 705) with respect to the
               request to strike relevant portions of the trial transcript. Having reviewed the Court’s proposed
               curative instruction, Mr. Nordlicht has no objection.

                                                              Respectfully submitted,



                                                              Duncan P. Levin, Esq.
                                                              Counsel for Mark Nordlicht
                                                              (212) 330-7626



               cc:           All parties (via ECF)
